El Juez Asociado Sr. MacLeary
emitió la siguiente opinión del Tribunal:
El día cuatro del corriente mes, Hobart S. Bird presentó una solicitud al Honorable José S. Quiñones, Juez Presidente de la Suprema Corte, para un auto de habeas corpus, alegan-do que había sido arrestado en dicha fecha, por un oficial de la Corte de Distrito de San Juan, y detenido en custodia, de acuerdo con cierto mandamiento expedido por dicho Tribunal de Distrito, bajo una sentencia dictada por la Corte Suprema de Puerto Eico, en 27 del mes de Febrero próximo pasado, en la causa de El Pueblo de Puerto Rico contra Hobart S. Bird, y acompañando á la citada solicitud, copia de dicha sentencia. El Juez Presidente expidió el auto solicitado, y mandó que se viera la causa ante el Tribunal en pleno, en 6 del presente mes, y de acuerdo -con la súplica del demandado, se señaló el día 12 del mismo mes, para la vista, siendo el acusado puesto en libertad bajo fianza durante este intervalo. En la vista habida se discutió el caso para resolverlo hoy.
El peticionario alegó- que estaba ilegalmente detenido y privado de su libertad por José Berrios, Alcaide de la prisión CLa Cárcel”, que corresponde á la cárcel del condado, en Puerta de Tierra, un barrio de San Juan, con violación de la Constitución de los Estados Unidos, y las leyes de los mismos, consignando los siguientes fundamentos:
“ 1. El Sr. Bird ha sido enjuiciado por infringir el Artículo 265 del Código Penal, vigente en Puerto Rico al tiempo de la ocupación americana y que el Congreso de los Estados Unidos, en su Ley Orgánica de 12 de Abril de 1900, Sección 8, declaró vigente y con fuerza legal en Puerto Rico.
Dicho Artículo 265 al tiempo de la comisión de este delito por el Sr. Bird, era absolutamente nulo y sin fuerza legal, por ser incompatible con las instituciones americanas y, porque el mismo no era aplicable al caso que servía de base á este proceso.
2. El Artículo 265, ameritado, hacía la ofensa prescrita en él “un crimen infame” (infamous crime) y lo castigaba con arresto mayor.
*510Por esta razón, el denunciado no debía haber sido procesado sino previa la presentación de acusación por el Gran Jurado.
3. Al denunciado Sr. Bird se le negó el derecho de ser juzgado por un Pequeño Jurado, como está garantizado por la Constitución de los Estados Unidos.
4. Los procedimientos de la Corte de Distrito no fueron pro-cedimientos legales, tales como los define y prescribe la Constitución de los Estados Unidos.
5.En el acto del juicio oral, la Corte de Distrito estaba ilegal-mente constituida, pues según los preceptos de la Sección 33 de la Ley del Congreso, de Abril 12 de 1900, llamada la Ley Orgánica, los Jueces de las Cortes de Distrito deben ser nombrados por el Goberna-dor, con la anuencia y consentimiento del Consejo Ejecutivo. Según consta en los autos, cuando el Sr. Bird fué juzgado y sentenciado en la Corte de Distrito, uno de sus Jueces, el Sr. Morera, se inhibió del cono-cimiento de la causa, y fué sustituido por el Sr. Don Angel García Veve, nombrado por el Gobernador Juez Especial de Corte de Dis-trito, pero no consta que su nombramiento haya sido aprobado por el Consejo Ejecutivo, ni que el puesto del Sr. Morera esté vacante por su muerte, renuncia, ó por haber expirado el tiempo de su nombra-miento. Por esta razón, todos los procedimientos de la Corte de Dis-trito, y con posterioridad, los del Tribunal Supremo, fueron ejecutados sin tener competencia para ello.
6. Los procedimientos por los cuales el denunciado fué sentenciado en la Corte de Distrito; no fueron legales, ¡jorque en los autos consta que el Sr. Bird fué acusado de la comisión de este delito el 13 de Febrero de 1902, y el segundo juicio, en el cual fué sentenciado, fué celebrado en Octubre de 1903.
El 1°. de Julio de 1902, la nueva Ley de Enjuiciamiento Criminal empezó á regir, y según consta de los autos, los procedimientos no estaban regulados por esta ley, excepto lo que se refiere á la contesta-ción del denunciado en el acto del “arraigment” de no ser culpable y señalamiento del día para la celebración del juicio oral. No consta en los autos, que la acusación fuera presentada por el Fiscal en audiencia pública, y á nombre de El Pueblo de Puerto Rico, ni que estuviera formulada bajo juramento de que estaba basada en la declaración de testigos juramentados ante él. Tampoco expresa claramente los hechos constitutivos del delito como lo exige la ley, y por lo tanto, la senten-cia de la Corte de Distrito es completamente nula.
7. El 'Sr. Bird tenía derecho á ser juzgado por Jurado, según lo *512preceptúa el Capítulo 10 del Código Penal, que empezó á regir en 1°. de Julio de 1902.
8. Al ser determinada esta causa por la Corte Suprema de Puerto Rico, ésta rehusó considerar los .preceptos legales infringidos, que no hubieran sido presentados por el Sr. Bird, á pesar de que con ante-rioridad á esta sentencia del Tribunal Supremo, ya éste había sido transformado por Ley de la Asamblea Legislativa de Puerto Rico, de 12 de Marzo de 1902, en Tribunal de Apelación con el deber de que en sus resoluciones, tanto en causas civiles como criminales, no se limitaría á considerar las infracciones de leyes, ó quebrantamientos de forma protestados por las partes, ó expuestos en sus alegatos y que constaran en los autos, sino que además podría, para impartir mejor justicia, conocer de todos los hechos y procedimientos en la causa, como constaran de los autos, y al mismo tiempo entrar en el fondo de la cuestión, para así administrar mejor justicia.
9. La sentencia del Tribunal Supremo es nula por las razones ya expuestas.
Por lo cuál, el Tribunal Supremo, al dictar sentencia contra mi defendido, erró, causando así un perjuicio muy grande al denunciado, y perjudicándolo en sus derechos”.
El' peticionario alega, además, que dicho arresto y de-tención fueron ilegales, á causa del mencionado procedimiento ilegal y nulo, y por no tener competencia la Corte de Distrito, ni el Tribunal Supremo, para conocer de la causa, por cuyas razones suplicó que se expidiera el auto de habeas corpus á su favor, y que se excarcelara. Estos fundamentos se con-siderarán seriatim.
1. El primero, que alega que el Artículo 265 del antiguo Código Penal, bajo el cuál el demandado fue convicto, fué absolutamente nulo, por ser incompatible con las instituciones americanas, y porque no era aplicable á los hechos, se con-siderarará primeramente. Esta sección había sido la Ley de Puerto Pico por muchos años antes de la ocupación ameri-cana, y durante el Gobierno militar, y cuando se estableció el Gobierno Civil por la Ley del Congreso, aprobada en 12 de *514Abril de 1900, continuó en vigor, por la Sección 8 de la Ley citada, la que, pasando en silencio los “Disponiéndose”, que no son aplicables al presente caso, dice lo que sigue:
‘ ‘ Que las leyes y ordenanzas de Puerto Rico actualmente en vigor, continuarán vigentes, excepto en los casos en que sean alteradas, en-mendadas ó modificadas por la presente; ó bayan sido alteradas ó modificadas por ordenes militares y decretos vigentes cuando esta ley entre á regir, y en todo aquello en que las mismas no resulten incompatibles ó en conflicto con las leyes estatutarias de los Estados Unidos no inaplicables loealmente, ó con las presentes disposiciones, hasta que sean alteradas, enmendadas ó revocadas por la autoridad legislativa creada por la presente para Puerto Rico, ó por una ley del Congreso de los Estados Unidos”.
No se pretende que esta ley hubiere sido alterada, en-mendada ó modificada por ordenes ó decretos vigentes en 1 de Mayo de 1900, cuando empezó á regir la Ley Orgánica, ni se alega que este estatuto esté en conflicto ó sea inconsistente •con los estatutos de los Estados Unidos, no inaplicables local-mente, ó que esté en conflicto con las disposiciones de la Ley Orgánica, ni que ésta hubiese sido alterada, enmendada ó re-vocada por la autoridad legislativa de Puerto Eico. Se alega ■simplemente que semejante ley es incompatible con las ins-tituciones del Gobierno americano. Atendido el argumento oral del abogado defensor del solicitante, es de presumirse que él considera esta ley en conflicto con la primera enmienda de la Constitución de los Estados Unidos, que garantiza la libertad de la prensa. Pero tal no es el parecer de este Tribunal. Dicho artículo de la Constitución dice lo que sigue:
‘ ‘ El Congreso no promulgará ninguna ley con respecto al estableci-miento de una religión, ó prohibiendo el libre ejercicio de la misma; ó coartando la libertad de la„palabra, ó de la prensa; ó el derecho del pueblo de reunirse pacíficamente y de dirigir peticiones al Gobierno, pidiendo la reforma de abusos”.
Nosotros creemos, sin duda alguna, que nadie, bajo estas *516disposiciones de la Constitución, aún si se sostuviera que está vigente en esta Isla, podría reclamar que por las mismas ten-dría derecho de publicar, á sn capricho, cnanto le plngiera en cnanto á personas ó funcionarios, ó Jueces de los Tribuna-les en sus relaciones públicas ó particulares. En otras pala-bras, es la libertad de la prensa, y no la licencia desenfrena-da, lo que se intenta protejer por esta disposición de la Cons-titución.
Este Tribunal consideró esta materia muy cuidadosamente en la causa de Julio Medina, que fné fallada en 26 de Marzo de 1902. En dicha cansa se falló que en vista de que la Ley Penal, bajo la cual fné procesado el demandado, había sido-revocada en virtud de una ley subsiguiente de la legislatura, que se consideró como un indulto legislativo, tendría que ponerse en libertad al acusado y anularse la sentencia dic-tada. Pero Medina no fné acusado de haber publicado un artículo injurisoso, ó de haber abusado de la libertad de im-prenta. Los hechos de esa causa demuestran que el delito-atribuido fué la publicación de un periódico sin haber obte-nido préviamente una licencia de las autoridades municipales. Tal licencia era necesaria según la antigua ley española, la cuál, si bien no estaba en pugna con la Ley Orgánica de la Isla, fué revocada- por una ley de la Asamblea Legislativa, decretada el 27 de Febrero de 1902, titulada “Ley definiendo-derechos del Pueblo”, y en su tercera sección preceptúa que no se coartará á nadie la libertad de la palabra y de la im-prenta, y que toda persona en Puerto Rico tendrá la libertad de hablar, escribir ó publicar lo que le plazca sobre cualquier asunto, siendo responsable, sin embargo, de todo abuso en que incurra de esa libertad, y cuya ley entró en vigor inmediata-mente después de "su aprobación.
Ni del exámen de la ley, ni de la consideración de los argu-mentos aducidos por el letrado en el juicio, se advierte que-éste Artículo 265 del Código Penal español sea, bajo ningún concepto, incompatible con las instituciones americanas, y *518dicho artículo ciertamente es aplicable á las circunstancias del caso, que- sirvieron de base á los procedimientos contra el procesado. Para hacer manifiesto ó patente esto, basta sola-mente leer la ley en relación con el artículo publicado y por el cuál fué convicto, y el que se expresa en el fallo de esta Corte, confirmando la sentencia del tribunal inferior.
2. La segunda pretensión del peticionario de que la ofensa descrita en el Artículo 265 del Código Penal, es un de-lito infame, y que por lo tanto, no debería estimarse al pro-cesado por responsable del mismo, á no ser en virtud de una acusación hecha por un gran jurado, no puede considerarse como bien fundada. En primer término, el delito descrito y perseguido en el Artículo 265 del Código Español, penado con arresto mayor, no es un delito infame, pues no es de aquellos por los que en caso de convición podría aplicársele al acusado castigo corporal, sino simplemente una" pena correccional.
Y este delito tampoco podría estimarse como infame bajo las disposiciones del nuevo Código Penal, si éste fuera apli-cable al mismo, porque la distinción entre felonies y misdemeanors se demuestra claramente en la Sección 14 de dicha ley, la que á la letra dice:
“Felony” es un crimen castigado con la pena de muerte ó de presidio. “Misdemeanor” comprende todos los demás delitos”.
Juzgado por esta ley, el delito del cuál fué convicto el peti-cionario, es claramente un misdemeanor, puesto que el casti-go del mismo no puede exceder de seis meses de cárcel. Nin-gún delito que sea menos grave que un felony puede estimarse como delito infame, de acuerdo con las disposiciones de la quinta enmienda de la Constitución de los Estados Unidos.
No hay dificultad ninguna, hoy en día, para determinar cuales delitos son declarados infames bajo la quinta enmienda de la Constitución de los Estados Unidos. Esa cuestión, que ha sido discutida por mucho tiempo, fué resuelta definitiva-*520mente por el Sr. Juez Gray, en la causa de Wilson, ex-parte, referida en 114 U. S. p. p. 425, 426. En aquella opinión clara el Tribunal Supremo dice:
“Pero por las razones arriba citadas, que se refieren al objeto y los términos de la primera disposición de la quinta enmienda, así como á la historia de su adopción, y á su' primitiva inteligencia y práctica bajo la misma, este Tribunal es de opinión que la capacidad del de-mandado, en el caso de que sea convicto, para servir como testigo en otra causa, no es una prueba verdadera; y que no puede hacerse res-ponsable á ninguna persona, sin información ó acusación por un Gran Jurado, por ningún delito que se pueda castigar por la Corte con una pena infamatoria.
, La cuestión es, si el delito es uno de aquellos por el cual la Corte queda autorizada por los estatutos á castigar con una‘pena in-famatoria, y no, si la pena que últimamente se imponga, lo es. Cuando el acusado se encuentra en el peligro de ser sometido á una pena in-famatoria, si se le declarase culpable, él tiene el derecho de insistir que no se celebre el juicio, excepto bajo la acusación de un gran jurado.
Ni podemos acceder á la proposición, que algunas veces se ha mantenido, que ningún delito es infame en el sentido de la Quinta Enmienda, que no haya sido declarado por el Congreso. Véase United States contra Wynn, 3 McCrary, 266, and 11 Fed. Rep., 57; United States contra Petit, 11 Fed. Rep., 58; United States contra Cross, 1 McArthur, 149. El propósito de la enmienda fue limitar el poder de la Legislatura, así como el de los Fiscales de los Estados Unidos. ’ ’
Se ha seguido uniformemente esta causa desde 1884, y entre otros, en los casos de los United States contra Petit, 114 U. S., 429, y Mackin contra United States, 117 U. S., 348. Véase también Miller on Constitution, p. 504 y 1 Rawles Bouvier’s Diet., p. 1026.
El delito del cuál se declaró culpable al solicitante bajo el Artículo 265 del Código penal español, era punible con la pena de arresto mayor. Esta pena fue calificada como pena correc-cional bajo el Artículo 24 del Código Penal Español. Sola-mente las penas corporales corresponden, bajo dicho Código, *522al castigo de felonies bajo la Ley Penal americana. Esto aparece claramente al leer el Artículo citado, que es como signe:
“Artículo 24. — Las penas que pueden imponerse con arreglo á este Código, y sus diferentes clases, son las que comprende la siguiente escala general.
Penas Aflictivas.- — -Muerte, cadena perpétua, reclusión perpétua, relegación perpétua, entrañamiento perpétuo, cadena temporal, reclu-sión temporal, relegación temporal, entrañamiento temporal, presidio mayor, prisión mayor, confinamiento, inhabilitación perpétua, inhabili-tación absoluta temporal, inhabilitación especial perpétua, inhabilita-ción especial temporal.
Penas Correccionales. — Presidio correccional, prisión correccional, destierro reprensión pública, suspensión de cargo, suspensión de cargo público, derecho de sufragio activo y pasivo, profesión ú oficio y arresto mayor.
Penas Leves.- — Arresto menor, reprensión privada.
Penas Comunes á las Tres Clases Anteriores. — -Multa, caución.
Penas Accesorias. — Degradación,- interdicción civil, sujeción á la vigilancia de la autoridad, pérdida ó comiso de los instrumentos y efec-tos del delito, pago de costas”.
Las penas corporales, según se ban designado anterior-mente, corresponden con las penas capitales é ignominiosas á que se refiere la quinta enmienda de la Constitución; y las penas correccionales, leves y accesorias, son de grado inferior. La pena de que se queja el peticionario, es correccional sola-mente, y no se castiga el delito por prisión en el presidió ó la penitenciaría, sino solamente en la cárcel. De aquí que pu-diera ser perseguido por información, y no necesitaría una acusación por un gran jurado, ni aún en los Tribunales fede-rales. Pero aparte de este aspecto de la causa, el Artículo 5o. de las enmiendas de la Constitución de los Estados Unidos, no tiene aplicación á los Tribunales insulares, y acusaciones por un gran jurado para la declaración de culpabilidad del acu-*524sado, en dichos Tribunales, no son más necesarias de lo que lo serían en los tribunales de estado, ó de los territorios en los Estados Unidos. Esto es nn punto bien establecido por numerosos casos, según queda demostrado en los discursos del Juez Miller sobre la Constitución de los Estados Unidos, dis-curso 10, p. 493, donde dicho distinguido jurista, al hablar de la enmienda séptima, dice:
“Este artículo de las enmiendas de la Constitución, así como todos los demás, desde uno á ocho inclusive, se refiere al ejercicio del gobierno de los Estados Unidos y no al de los Estados. Esto ha sido decidido repetidas veces ’ Citando Livingston contra Moore, 7 Pet., 469; The Justices v. Murray, 9 Wall, 24.
Ni podrá aplicarse esta disposición en manera alguna á los Tribunales insulares, en Puerto Eico, hasta que sean con-vertidos en Cortes Federales por una ley del Congreso. Reynolds v, United States, 98 U. S. 145; Eilenbecker v. District Court, 134 U. S., 31; United States v. Cruikshank, 92, U. S., 542; Walker v. Sanvinet, 92 U. S., 90; Fox v. Ohio, 46 U. S., 510; Holmes v. Jennings; 39 U. S., 549; Dresser v. Illinois, 116 U. S., 252; Ross v. McIntyre, 140 U. S., 453; Cook v. United States, 138 U. S., 157; Hurtado v. California, 110 U. S., 516; MacAllister v. United States, 141 U. S., 174; Permoli v. N. O., 44 U. S., 589.
No hemos podido encontrar ninguna resolución de la Corte Suprema que de un modo directo prescriba la condición de las Cortes Territoriales con arreglo á la Enmienda 7a. de la Cons-titución de los Estados Unidos; pero en el caso de Walker v. S. P. R. R. Co. resuelto en 1896, el abogado presentó esta cuestión y el Juez Señor Brewer, al redactar la opinión del Tribunal, dijo:
“Juzgamos innecesario considerar la alegación que hace el de-mandado de que las Cortes Territoriales no son Cortes de los Estados Unidos, y que la Enmienda 7a. no es de aplicarse á los Territorios, porque el Congreso, por una Ley de Abril 7 de 1874, c. 80, 18 Stat. 27, *526al legislar para todos los Territorios,'declaró que á ninguna parte “se le privará del derecho de tener un juicio .por jurado en los casos que hayan de resolverse con arreglo á la ley común”; y aunque esto no haga extensivas á los Territorios, de modo terminante, todas las pres-cripciones de la Enmienda 7a. asegura todos los derechos de un juicio por jurado, tal y como ellos existían en la ley común. (Walker v. S. P. R. R. Co., 175 U. S., p. p., 395 y 396). Se hizo referencia á esta causa aprobándola, en la causa posterior de American Publishing Co. v. Fisher, 166 U. S., 467.
Si la enmienda 7a. tuviera aplicación á dichas Cortes, es bastante probable que la resolución se hubiera basado en la Constitución más bien que en el estatuto; y podemos deducir lógicamente que la Corte Suprema no'considera que las Cortes Territoriales sean Cortes Federales dentro de los límites de la enmienda 7a.
Pero las Cortes Insulares de Puerto Rico, de jurisdicción original, tienen más analogía con las Cortes de los Estados que con las de los Territorios. No fueron creadas por una ley del Congreso, sino que existían antes de la aprobación de la Ley Foraker que las reconoció y las dejó en vigor. (Véase la Sección 33 de la Ley Orgánica.) Puerto Rico no es un Terri-torio, ni es Estado de la Unión Americana, pero sus Cortes de Primera Instancia tienen muchas, si no todas, de las atri-buciones de dichas Cortes, y al firmarse el Tratado de Paris, y durante todo el período del Gobierno Militar, había en la Isla un completo sistema judicial que hasta la fecha presente se ha modificado solamente, sin que se haya cambiado del todo durante el Gobierno Civil.
Por estas razones, si la Constitución de los Estados Unidos estuviera vigente en Puerto Rico, no podría considerarse que la enmienda 7a. tuviera aplicación á sus Cortes, pues ellas estarían comprendidas en las decisiones mencionadas ante-riormente, las que sostienen que esta enmienda no tiene apli-cación á las Cortes de los Estados.
Una institución como el gran jurado no ha sido nunca vista *528en las Cortes Insulares de Puerto Rico. Existen á la sazón unos mil prisioneros en la penitenciaría de Puerto Rico, á los cuales habría que soltar si se diese esta interpretación al Código Penal; sin embargo, si fuera necesario para hacer jus-ticia en el presente caso, este Tribunal no vacilaría en abrir las puertas de todas las cárceles de la isla. Pero esa inter-pretación no está autorizada por autoridad alguna, de las que se han presentado ante esta Corte, ó pudieran encontrarse después de una diligente busca.
3. Se alega que al acusado le fué denegado el derecho á un juicio por Jurado, cuyo derecho se lo garantiza la Consti-tución de los Estados Unidos. En relación á esta garantía constitucional, son aplicables las mismas observaciones con-tenidas en el párrafo anterior referentes á acusaciones por los grandes jurados. La enmienda sexta, en vez de la quinta, es la que está envuelta en este caso, y lié ahí la úinca diferencia. Pero el acusado,, como está demostrado en los autos, renunció á todo derecho á un juicio por jurado, de acuerdo con las leyes de Puerto Rico y la Constitución de los Estados Unidos, si las mismas fueren aplicables, por no haber hecho una solici-tud, con aquél objeto, á su debido tiempo. La Ley de Jurados de Puerto Rico preceptúa que un acusado tiene derecho á nn juicio por jurado en todos los casos de delito grave, siempre que así lo solicite cuando se baga la primera lectura de la lista ó relación de las causas, y se ponga la de él en la correspon-diente á jurados. (Véase el Artículo 178 del Código de Enjui-ciamiento Criminal.) Ninguna solicitud referente á un jurado fué jamás presentada á favor del procesado, antes ó durante la acusación (arraigment), ni durante más de una semana des-pués, cuando su abogado defensor se presentó ante el Tribunal, tratando de excusar su negligencia, y pidió un jurado, que le fué negado, porque el delito de que se le había acusado era solamente un delito menos grave, y no felony, y además, porque no había pedido ó solicitado el jurado dentro del tér-*530mino prescrito por la ley, y por lo tanto había-renunciado á sn derecho, si es qne tenía alguno. Los autos en este proceso sostienen ampliamente esta proposición, y una ligera ojeada dada á los mismos es suficiente para demostrar que una peti-ción ó solicitud de esa naturaleza carece de base en que fun-darse.
4. El cuarto motivo alegado por el peticionario, de que los procedimientos en la Corte de Distrito no constituían un procedimiento legal en debida forma, como lo preceptúa la Constitución de los Estados Unidos, parece simplemente una repetición de las aserciones del segundo y tercero, con probable alusión al quinto y sexto motivo de esta solicitud; al menos no se ha invocado en la solicitud, ni citado en el in-forme oral del Letrado defensor, al presentar la causa á este Tribunal, ninguna otra disposición constitucional, ni legal. Sin embargo, puede ser que por el uso del término “procedi-miento legal en debida forma” se haya hecho referencia á la enmienda catorce de la Constitución-de los Estados Unidos, que dice:
“Ni tampoco privará ningún estado á persona alguna, de su vida, libertad, ni bienes, sin un procedimiento legal en debida forma; ni denegará á ninguna persona, dentro de su jurisdicción, la uniforme protección de las leyes”.
Esto es claramente una limitación de los poderes de las Legislaturas de los Estados, y no puede tener referencia á Puerto Pico. En el discurso trece de Miller sobre la Consti-tución, se discute esta enmienda, y el distinguido autor se ex-presa en la forma siguiente:
“Aquella enmienda fué ordenada para asegurar iguales derechos á todas las personas Para llevar á cabo el objeto de la misma, el Con-greso está investido del poder de hacer cumplir sus disposiciones me-diante una legislación adecuada. Por otra parte, no fué ideada para poner obstáculos al poder del Estado para proteger la vida, libertad, y los bienes de sus ciudadanos, ni al ejercicio de ese poder en las adju-*532dicaciones de los Tribunales del Estado, al instruir los procedimientos dispuestos por sus leyes. Por lo tanto, cuando una persona acusada de un delito dentro de un Estado, es sometida, al igual de todas las demás personas, en dicbo estado, á la ley, en el curso ordinario de su administración en los tribunales de justicia, el fallo que resulte en esta forma, no puede considerarse como un ejercicio de poder arbitrario y sin restricción, y por eso nulo y sin ningún -valor”. Virginia Ex-Parte, 100 U. S., 339. In re. Converse, 137 U. S., 624; Miller on the Constitution, 658, 659.
La eminente autoridad continúa diciendo:
“La Ley, en su curso ordinario de administración por los Tribu-nales de Justicia, constituye un procedimiento legal en debida forma, y cuando está asegurada por las leyes del Estado, se ban llenado los requisitos de la enmienda catorce. El procedimiento legal en debida forma, según el sentido de dicha enmienda, está asegurado si las leyes se aplican á todos de igual modo, y si, por ellas, no se somete al indi-viduo á un ejercicio arbitrario de los poderes del gobierno”. (Leeper contra Texas, 139 U. S., 462; Miller on the Constitution, p. 664. Véase también Miller sobre la Constitution, p. 673, como un caso análogo.)
Según las autoridades citadas, y después de resumir todo lo que se refiere al punto que trata de sostener el Letrado de-fensor, en su solicitud, nos vemos abligados á declarar que el solicitante en el presente caso, no puede quejarse de que los trámites del Tribunal de Distrito no fueran practicados de acuerdo con un procedimiento legal en debida forma, y que todo derecho que tuviera, y que persona alguna pudiera re-clamar bajo la enmienda catorce de la Constitución, ó bajo cualquiera otra sección de aquél documento, le lia sido con-cedido y cuidadosamente guardado en el juicio de esta causa.
5. El quinto motivo alegado por el peticionario, para que se le ponga en libertad bajo el auto de habeas corpus, se re-fiere á la competencia del Juez especial de la Corte de Dis-trito, que fué nombrado para reemplazar al Juez en pro-piedad de dicbo Tribunal, que estaba inhabilitado, porque era uno de los Jueces á quien el acusado había atacado en el artí-*534culo, por cuya publicación fué procesado. Se alega que el Juez especial de dicho Tribunal, aunque fué nombrado por el Gobernador, no fué nunca confirmado por el Consejo Ejecu-tivo, lo cuál, según se pretende, era necesario con arreglo á la Ley Orgánica. Si es que la Ley Foraker exige que un Juez especial de un Tribunal de Distrito, sea no solamente nom-brado por el Gobernador, sino también confirmado por el Consejo Ejecutivo, no hay nada en los autos que demuestre que este Juez no fué confirmado por el Consejo Ejecutivo. El fué nombrado en debida forma por el Gobernador, y si fué confirmado, ó no, por el Consejo Ejecutivo, no consta afir-mativamente, ni tampoco los autos contienen nada en sentido contrario, y por lo tanto hay que presumir concluyentemente que fué confirmado, si es que la ley lo exigió. En otras pala-bras, el hecho de que un Juez estaba funcionando en debida forma en el Tribunal de Distrito, en unión con otros dos, cuyo nombramiento no se pone en duda, y quienes tomaron parte en el juicio bajo la dirección del Fiscal General, con arreglo á lo dispuesto por la ley, á lo menos autoriza la presunción de que fué nombrado y confirmado legalmente y en debida forma. De todos modos, este fallo era el de un Tribunal de facto, y no hay ley que justificaría á este Tribunal, en un procedimiento de habeas corpus, de investigar la legalidad de su nombra-miento.
La Suprema Corte de los Estados Unidos establece esta doctrina en los términos siguientes:
“No se puede decir que se haya denegado á una persona la uni-forme protección de las leyes, ni que haya sido privado de su liber-tad, sin un procedimiento legal en debida forma, en violación de la enmienda decimacuarta, por haber sido juzgada y sentenciada á prisión, por un Juez, que, aunque haya sido nombrado por el Gober-nador, sin autoridad para ello, es un Juez de facto de un tribunal de jure, por la ley del Estado, según se ha declarado por el Tribunal más alto del mismo”. (In re Manning, 139 U. S., 504; Miller’s Lectures, p. 673.)
*536Tan recientemente como en el año 1898, esta doctrina ña sido reafirmada por el Tribunal Supremo de los Estados Unidos, en la causa de Henry Ward, eoc-parte, en la cual el Juez Presidente Fuller, al pronunciar el fallo del Tribunal, dice:
“No necesitamos, sin embargo, considerar el amplio alegato del abogado defensor con respecto á este punto, puesto que nosotros con-sideramos aplicable al presente caso la regla bien establecida de que en los casos en que el Tribunal tenga jurisdicción sobre un delito y sobre el acusado, si los procedimientos por otra parte se ajustan á la ley, una declaración de culpabilidad es legal, aunque el Juez que pre-sida el Tribunal sea solamente un Juez de facto; y que la validez del derecho de tal Juez al cargo como tal, ó su derecho de ejercer las fun-ciones judiciales, no pueden ser determinados al presentarse un auto de hateas corpus”. Henry Ward, ex-parte, 173 U. S., 454.
Es verdad que con arregio á la antigua Ley española, en un recurso de apelación interpuesto contra una sentencia dic-tada, tal como el anterior recurso interpuesto contra la pri-mera declaración de culpabilidad en esta causa, se investigaba la competencia de un Juez especial de un Tribunal de Dis-trito ; pero ese no era un caso de habeas corpus, y tal investi-gación se ñizo únicamente con arreglo á las expresas disposi-ciones del Código español, que no son aplicables á procedi-"mientos de habeas corpus, sino solamente á recursos de apela-ción. Eesulta pues que todas las presunciones deben ser á favor de la legalidad del nombramiento del Juez especial García, y de la validez de la sentencia que él dictó en union con los otros Jueces, y esa sentencia no puede atacarse cola-teralmente en un procedimiento de habeas corpus.
6. El sexto motivo alegado por el peticionario, para que se le ponga en libertad, es que no fue declarado culpable á consecuencia de un procedimiento legal en debida forma; por-que él alega que el segundo juicio, en que fué declarado culpable por segunda vez, tuvo lugar en Octubre de 1903, y que en primero de Julio de 1902 ñabía empezado á regir una nueva Ley de Enjuiciamiento Criminal, y que debia habérsele juz-*538gado con arreglo á dicha ley. Este Tribunal ha declarado re-petidas veces qne la nneva Ley de Enjuiciamiento Criminal, qne fné adoptada en primero de Marzo de 1902, y empezó á regir el primero de Julio del mismo año, no podía aplicarse á hechos ó delitos perpetrados y cometidos con anterioridad al primer día de Julio de 1902. El delito de que se declaró culpable al peticionario, fue cometido en trece de Febrero de 1902, antes de que se adoptara la ley á que él se refiere, y mucho antes de que empezara á regir, y según numerosas de-cisiones de este Tribunal, y especialmente la pronunciada en la causa de Mauleón, ex-parte, que en la actualidad está pen-diente ante el Tribunal de los Estados Unidos, el nuevo Códi-go de Enjuiciamiento Criminal no podia aplicarse á delitos cometidos con anterioridad á la fecha en que empezó á regir.
•Se ha decidido repetidas veces por este Tribunal, que el' Código de Enjuiciamiento Criminal y el Código Penal, que fueron adoptados el primer día de Marzo de 1902, para empe-zar á regir al medio día del primero de Julio siguiente, no regía en cuanto á la persecución y castigo de delitos cometidos con anterioridad á esta fecha. Las razones para esta decisión se hallan consignadas en el ámplio dictamen concurrente emi-tido por el Juez MacLeary, en la causa de Mauleón, ex-parte, que fue decidida por este Tribunal en 9 de Octubre de 1903, y contra cuya decisión se interpuso por el peticionario, recurso de apelación para ante el Tribunal Supremo de los Estados Unidos; será conveniente, sin embargo, resumirlas aquí su-cintamente. La interpretación que se ha dado á estos Códi-gos, está de acuerdo con la manifiesta intención de la Legis-latura, según se deriva de los mismos Códigos; de la historia contemporánea; y de las circunstancias que prevalecían en esa época. (Church of H. T. v. United States, 143 U. S., 457; Siemans v. Sellers, 123 U. S., 276; United States v. U. P. R. R. C., 91 U. S., 72; Aldridge v. Williams, 3 How., 8); de la anterior condición de los estatutos ó leyes que existían en la Isla. (Ross, ex-parte, 140 U. S.; Platt v. U. P. R. R. Co., *54099 U. S., 48), de la interpretación contemporánea por fun-cionarios ejecutivos, encargados de su ejecución. (United States v. Ready, 160 U. S., 136; People v. Dayton, 55 N. Y., 377; Wetmore v. State, 55 Ala., 198; United States v. A. G. S. R. R. Co., 142 U. S., 615; United States v. Johnston, 124 U. S., 236), y de una repugnancia de cambiar una larga serie de decisiones, envolviendo graves consecuencias para la Ad-ministración de Justica. (Sutherland on Statutory Construction, Sección 314, 323; In re Warfield, 22 Cal., 51; Broker v. Lorriland, 4 N. Y., 261; Rogers v. Goodwin, 2 Mass., 477). En el dictamen citado, se hace también referencia á Soon King v. Crowley, 113 U. S., 703; King v. Gallum, 109 U. S., 99; Wisconsin Central R. R. Co. v. Forsythe, 159 U. S., 46; United States v. Clarke, 8 Pet., 436; Territory v. Commissioners, 8 Mon., 409, 411; Foster v. Blount, 18 Ala., 687; Phillips v. Detroit, 111 U. S., 604; United States v. Perot, 98 U. S., 428; Conger v. Weaver, 6 Cal., 548; Sparrow v. Strong, 3 Wall., 97; Tavner v. Patton, 49 Ala., 406; Stockton School District v. Wright, 134 Cal., 68; People v. Craycroft, 111 Cal., 544; Carpy v. Dowdell, 129 Cal., 245; Merced Bank v. Cassacia, 103 Cal., 645; People v. Curry, 130 Cal., 94; Black on Interpretation of Laws, 112; Bishop’s Written Law, 19; United States v. Webster, Davies, 38; Fosdick v. Perrysburg, 14 Ohio St., 473; y otras autoridades. Puesto que los Códigos han sido copiados del Código Penal de California, que en su original es una sola ley, y puesto que tienen el mismo objeto á saber: el de establecer en la Isla de Puerto Rico, un sistema de leyes criminales americanas, derogando el anterior sistema español, y siendo por tanto in pari materia, deben ser inter-pretados juntamente, y si es posible, debe hacerse que fun-cionen en harmonía, debiéndoselos interpretar de tal manera que no estén en contradicción con los principios generales de la ley, que no son de presumirse que la Legislatura los haya querido cambiar. Puesto que los dos Códigos constituyen un sólo sistema, y siendo imposible separarlos el uno del otro, *542debe presumirse que empiezan á regir á un mismo tiempo, con respecto á cualquiera causa, ó clase de causas, que se presente y esté comprendida en los mismos; y puesto que el Código Penal dispone especialmente que no afectará á los delitos cometidos con anterioridad al primero de Julio de 1902, debe interpretarse el Código de Enjuiciamiento Criminal en el sentido de que contenga la misma disposición. (Manuel v. Manuel, 13 Ohio St., 458, 465; Smith v. People, 47 N. Y., 330; Whitcomb v. Rood, 20 Vt., 49; McDougal v. Dougherty, 14 Ga., 674; Hays v. Richardson, 1 Gill and J., 366; Roble v. State, 1 Green, 325; Lane v. Missoula County, 6 Mont., 482; Caruthers v. Madison County, 6 Mont., 483; Thorpe v. Schoeling, 7 Nev., 17). En lo que respecta á este fundamento de la solicitud, este caso es exactamente igual al de Mauleón, y las discusiones contenidas en los dictámenes emitidos en aquél caso, son aplicables al presente, y no es necesario repetirlas aquí.
7. El séptimo motivo que alega el peticionario, para que se le ponga en libertad, es una repetición de su alegación con respecto al derecho que pretende tener á un juicio por jura-do, excepto que él reclama dicho derecho ‘"‘bajo” las dispo-siciones del Capítulo 10 del Código Penal de Puerto Pico”, que se dice haber empezado á regir el primer día de Julio de 1902. Dicha Ley dispone expresamente que no tiene refe-rencia alguna á delitos cometidos con anterioridad á esa fecha, y tanto por esta razón, cuanto por otras expresadas ■anteriormente en la presente, especialmente bajo1 el tercer motivo de la solicitud del acusado, éste no tenia derecho á un juicio por jurado, y no se ha cometido ningún error al de-negar su solicitud, en que lo pidió. Sin embargo, examina-remos la cuestión bajo el punto de vista del peticionario, para darle el pleno beneficio de todas sus reclamaciones.
Los abogados defensores del acusado, se refieren en su alegato al Capítulo 10 del Código Penal de Puerto Pico, sin expresar el título, ni la sección del Código. En dicho Código *544hay tres capítulos marcados con el número diez, uno en el Título 12, con respecto á libelo; otro en el Título 13, referente á dueños de casas de préstamos; y otro en el Título 17, con respecto á pesos y medidas falsas. Él primero de los tres capítulos mencionados, es probablemente al que dichos abo-gados tenían la intención de referirse, y hay que presumir que la Sección 246, es la que tenían presente, y que dice lo siguiente:
“En todos los procesos promovidos por libelo, se podrá testificar la verdad ante el tribunal ó jurado, y si éste estimare ser cierto lo de-nunciado como infamatorio, y haberse publicado con sana intención, y para fines justificables, deberá absolverse libremente al acusado; in-cumbiendo al jurado determinar las cuestiones de hecho y de derecho”.
Por cuanto la ley del jurado, que ha sido incorporada en el Código de Enjuiciamiento Criminal, dispone que ninguna persona tiene derecho á un juicio por jurado cuando esté acusada solamente de misdemeanor (y libelo es solamente un misdemeanor con arreglo al Código), la sección anterior-mente citada, no puede, por implicación, dar al acusado el de-recho de pedir un jurado en una causa promovida por libelo. El simple hecho de que se haga esa cita, no contradice á la Ley del Jurado, puesto que hay que interpretarla en el sen-tido de que, siempre que en adelante se disponga que las causas promovidas por libelo, sean juzgadas por un jurado, dicho jurado tendrá el derecho de determinar la ley y los hechos. En el caso de que el derecho á un juicio por jurado, fuere hecho extensivo á los acusados en causas por misdemeanor, ó si el delito de libelo fuese declarado felony, en-tonces podría aplicarse esta sección, pero mientras no se hagan estos cambios en las leyes, dicha cita no puede tener la fuerza ó efecto que se trata de darle por el peticionario en este caso. Ciertamente, bajo ningún punto de vista de la causa pudiera haberse concedido un jurado al acusado en el juicio en que fué declarado culpable. Esto, sin embargo, no *546es muy importante para la disensión, pnesto qne bay qne re-cordar qne el acusado no lo fné por libelo, y qne no fué juz-gado ni declarado culpable por dicho delito, sino por otro completamente distinto.
8. El octavo motivo qne alega el acusado en apoyo de su solicitud, no tiene ningún fundamento de hecho, y es positiva-mente falso. Un examen del dictamen del Tribunal demos-trará, y es un hecho, que de acuerdo con la Ley de 12 de Marzo de 1903, este Tribunal examinó cuidadosamente todos los autos para determinar si habia algún punto legal, ó de hecho, á favor del acusado, sobre el cual podría basarse una revocación de la sentencia. Los autos no demostraron ningún incidente en que se hubieran violado los derechos del acusado, no existiendo procedimiento alguno del que pudiera quejarse con razón. No obstante el hecho de que los abogados del .acusado en la vista de esta causa en apelación, solamente presentaron dos proposiciones al Tribunal, en el informe oral, el Tribunal examinó minuciosamente los autos de un extre-mo á otro, y discutió todos los puntos que surgían de los mismos, en un dictamen extenso ó amplio que forma parte del •expediente en esta causa, y que ampliamente refuta el ataque hecho en esta parte de la solicitud. Celo en el interes de su Miente, por parte de un abogado defensor, debe siempre re-comendarse, pero cualquier desvío de los hechos contenidos en los autos, es imperdonable.
9. El noveno motivo de que el fallo y sentencia del Tribunal Supremo sea irregular y nulo, por las diferentes ra-zones enumeradas anteriormente, es simplemente un resumen de lo que se ha dicho ya, y no necesita ulterior consideración, á excepción de decir que nunca ha sido decido por el Tribunal Supremo de los Estados Unidos, que “la Constitución isigue á la bandera”. En toda extensión de territorio, que hasta ahora ha sido adquirida por los Estados Unidos, antes de que la Constitución, con todos sus poderes y restricciones pudiera considerarse aplicable al Gobierno, Tribunales, y *548pueblo de tal territorio, se ha considerado necesario que el Congreso adopte alguna medida en el asunto, ya sea estable-ciendo una ley directa, por la cual los beneficios de la Cons-titución se hacían extensivos á dicho territorio, ó ya asintiendo tácitamente á medidas tomadas en este sentido, por otros ra-mos del Gobierno. El Congreso no ha adoptado semejante ley con respecto á Puerto Eico; y no existe tal asentimiento. Se podrá decir, y nosotros creemos que* es el caso, que ciertos derechos personales del ciudadano individual, por el mero hecho de la posesión americana, se hacen extensivos á cada persona que resida dentro de la jurisdicción de los Estados Unidos. Esos derechos son tales como el de dar culto según los dictados de su propia conciencia, el derecho de estar seguro en cuanto á su casa, persona, documentos y efectos, contra registros y secuestros irrazonables, y la uniforme pro-tección de las leyes; pero otras disposiciones de la Constitu-ción, que se refieren á la condición política, derechos civiles, ciudadanía ó sufragio, y otras cosas por el estilo, no tienen ninguna referencia á un pueblo que habita una isla ó una ex-tensión de territorio, que ha sido adquirido por conquista, por dies cubrimiento, por un tratado, ó de otra manera. T si fuese necesario invocar aquél documento, se podrá fácilmente ver y comprender por el Tratado de Paris mismo, que la con-dición del pueblo de Puerto Eico, en cuanto á sus derechos civiles y condición política, depende enteramente de la volun-tad del Congreso, según se expresa en la Ley. (Véase el Tra-tado de Paris, Artículo 9); y hasta que el Congreso tenga por conveniente, hacer las disposiciones de la Constitución de los Estados Unidos, y las leyes adoptadas á consecuencia de las mismas, extensivas á los habitantes de esta Isla, éstos deben limitarse á gozar de la libertad que les ha sido con-cedida por la Ley Oi'gánica, por la cual se les han dado los privilegios de una autonomía limitada, y de un gobierno civil-
E1 mero hecho de que los Estados Unidos son una repú-blica en vez de monarquía, no priva á su gobierno del poder *550de declarar y hacer guerra, de extender sus confines, de hacer conquistas, de hacer tratados y de adquirir territorio en tal forma como les parezca más prudente y conveniente, á los poderes ejecutivo y legislativo. Es, por supuesto, de pre-sumirse que un gobierno libre, como lo es el de los Estados Unidos, al adquirir territorio, concederá á la población del mismo, mayor suma de libertades de las que anteriormente gozaba bajo dominio real; pero el sostener que los habitantes de tal territorio tengan en seguida, inmediatamente después de la ocupación por los ejércitos del Gobierno americano, todos los derechos de ciudadanía que los ciudadanos primiti-vos de la República adquirieron por herencia de sus ante-pasados, no está autorizado por nada, en la Constitución, ni en las leyes de los Estados Unidos, ni en las instituciones, que en el progreso de trece décadas, han nacido bajo la pro-tección de aquella Constitución y de aquellas leyes.
Plasta que el Congreso establezca una ley, haciendo la Constitución de los Estados Unidos, extensiva á Puerto Rico, ó hasta que el Tribunal Supremo de los Estados Unidos declare que dicho instrumento está en plena fuerza y vigor aquí, este Tribunal debe conformarse con administrar las leyes de esta Isla, tales como se encuentran en los Códigos y estatutos, y no tratar de usurpar funciones legislativas ó ejecutivas, al ir en pos del fantasma de derechos imaginarios.
Nosotros deducimos de los dictámenes sobre casos insu-lares, contenidos en 182 U. S. Reports, las proposiciones siguientes:
(A) Considerando los diferentes y numerosos tratados, por los cuales el Gobierno americano ha adquirido territorio extranjero, á la luz de las circunstancias que prevalecían en la época en que fueron celebrados, vemos que el poder que celebraba el tratado, carecía siempre de autoridad para in-corporar el territorio en los Estados Unidos, sin el consenti-miento expreso ó implícito del Congreso Nacional.
(B.) Cuando un tratado no contiene estipulaciones res-*552pecto á la incorporación, y sobre todo, cnando no solamente no tiene tales estipulaciones, sino expresamente dispone lo contrario, entoncés la incorporación no procede sino basta qne, en la opinión del Congreso, el territorio adquirido baya llegado á tal estado, qne sea conveniente qne entre en la fa-milia americana, formando parte de ella.
(C.) Las disposiciones de la Ley Foraker, consideradas en sn totalidad, claramente manifiestan la intención del Con-greso de qne, por lo menos en la actualidad, Puerto Rico no ba de ser incorporado en los Estados Unidos.
En el reciente caso de la Gronzález, en qne se interpuso re-curso de apelación para ante el Tribunal Supremo de los Estados Unidos, contra el fgJlo dictado por el Tribunal de Circuito de los Estados Unidos, en Nueva York, el Tribunal primeramente citado, declaró que la persona que quería in-migrar en los Estados Unidos, ó sea la Gronzález, no era una extranjera en el sentido dado á esta palabra en las leyes de inmigración, pero, al mismo tiempo, no declaró que ella era ciudadana de los Estados Unidos, .dejando así la condi-ción de los puertorriqueños, en cuanto á la ciudadanía, en el mismo ser y .estado en que babía sido colocada por la Ley Foraker, y las decisiones en los Casos Insulares. Cuales-quiera que sean las aspiraciones que nuestro pueblo tenga con respecto á ciudadanía, gobierno de la Isla por sí misma, gobierno territorial, y á que se declare la Isla Estado de la Unión, esas aspiraciones deben dirigirse al Congreso Na-cional, ó al menos, á alguna otra autoridad que no sean los Tribunales insulares, los cuales están obligados á juzgar las cuestiones sometidas á ellos, de acuerdo con las leyes vigentes.
Aunque se sostuvo por el abogado defensor del acusado, en su informe oral, que esta petición babía de concederse ó negarse con arreglo á las disposiciones de la Constitución de los Estados Unidos, y la sección trigésimaquinta de la Ley Orgánica, que confiere á este Tribunal la facultad de expedir *554autos de habeas corpus-, y que la Legislatura de Puerto Eico no podía ni aumentar ni restringir los poderes conferidos por dicha Constitución y Ley Orgánica, sin embargo, no creemos que esa afirmación esté bien fundada. Por cuanto la Legis-latura de Puerto Eico tiene la facultad de legislar en cuanto á la jurisdicción y procedimiento de los Tribunales, y ba adoptado una Ley referente á habeas corpus que establece todos los principios tan conocidos de la ley americana, apli-cables á este gran auto; con respecto á la solicitud de ese auto y la concesión del mismo, nosotros creemos que es el deber de este Tribunal, cumplir con esa Ley, y nosotros la examinaremos para ver si bay algo contenido en la misma, que autorice al peticionario para pedir que se le ponga en libertad.
Las leyes con respecto á habeas corpus, aplicables á este caso, son especialmente las Secciones 482 y 483 del Código de Enjuiciamiento Criminal, que dicen lo siguiente:
“Art. 482. — Si no ha expirado el tiempo durante el cual puede estar detenida legalmente una persona, el juez ó tribunal ordenará que continúe detenida dicha persona, si resulta que está detenida ó en custodia:
1. En virtud de mandamiento expedido por el juez del tribunal de distrito de los Estados Unidos, en los casos que dicho tribunal ó juez tenga competencia exclusiva, ó
2. En virtud de orden de arresto ó sentencia firme ó decreto de cualquier tribunal competente en la jurisdicción criminal, ó de cual-quier mandamiento expedido en virtud de dicha orden de arresto, sen-tencia ó decreto.
Art. 483. — Si resulta del auto diligenciado que el preso está en custodia en virtud de mandamiento de cualquier tribunal ó juez de Puerto Rico, ó funcionario del mismo, el preso puede ser excarcelado en cualquiera de los casos siguientes, con sujeción á las prescripciones del artículo anterior:
1. Cuando se ha traslimitado la jurisdicción de tal tribunal ó fun-cionario.
2. Cuando siendo legal en su origen el arresto, ha tenido lugar *556después alguna acción, omisión ó suceso por el cual la persona arres-tada se Raya hecho acreedora á su excarcelación.
3. Cuando el mandamiento es defectuoso en algún requisito fundamental de los' que la ley exige, produciendo por este hecho la nulidad.
4. Cuando el mandamiento, no obstante ser correcto en su forma, se ha expedido fuera de los casos permitidos por la ley.
5. Cuando la persona que tenga en custodia al preso, no es la persona autorizada por la ley para detenerlo.
6. Cuando el mandamiento no está autorizado por ninguna pres-cripción de la ley, sentencia ó decreto de algún tribunal.
7. Cuando se ha encarcelado una persona bajo una acusación criminal sin causa razonable ó probable para ello”.
Del examen de estas secciones resulta claramente que la-única sección aplicable á éste caso, es el primer párrafo de la Sección 483, por la que se declara que “cuando se baya ex-cedido la jurisdicción de tal tribunal ó funcionario” se podrá poner en libertad al acusado. No puede haber duda después de una revista minuciosa de todos los autos, y de las razones alegadas por el peticionario, para que se le ponga en libertad, que en este caso el Tribunal de Distrito tenía jurisdicción sobre el delito denunciado, sobre la persona del acusado, y sobre el asunto de que se trataba en esta causa, que no se había excedido la jurisdicción en lo más mínimo, y que el Tribunal Supremo tenía jurisdicción de apelación para decidir dicho asunto al interponerse el recurso de apelación.
No se ha demostrado nada en la solicitud, ni en el alegato, que pueda atacar, con éxito, esta jurisdicción ó la forma en que se ha ejercido, y tanto por esta razón, cuanto por otras expresadas en la presente, la solicitud no puede prevalecer.
La mayoría de los puntos alegados en esta solicitud, ata-can más bien el método de procedimiento, que no la jurisdic-ción de los Tribunales que dictaron la sentencia, por la cual el acusado fué declarado culpable, y de esta manera tratan de apartar el objeto del auto de habeas corpus de su primitivo propósito de libertar al peticionario de una sujeción ó encar-*558celación ilegal, de modo qne haga las veces de nn recurso de error ó de apelación. Es nn principio elemental, qne esto no es posible, y en apoyo de esto, no creo qne sea necesario citar autoridades; sin embargo, podrá hacerse referencia á algunas: (Storti v. Massachusetts, 183 U. S., 141; Minnesota v. Brundage, 180 U. S., 499; Markuson v. Boucher, 175 U. S., 184; Tinsley v. Anderson, 171 U. S., 101; Baker v. Grice, 169 U. S., 284.
El Juez Taft, en la cansa de McKnight, en Federal Re-pórter, página 801, dijo muy bien, que “Antes de que un Tribunal pueda intervenir mediante habeas corpus, en la senten-cia dictada por otro Tribunal, deberá poder decir que dicha sentencia es nula y sin ningún valor”. También se ha dicho por el Tribunal Supremo de los Estados Unidos, que “cuando la objeción que se haga contra una sentencia, solamente se refiere á la regularidad de los procedimientos que dieron por resultado el juicio, y no á la jurisdicción del Tribunal de hacer ejecutar la sentencia, tal irregularidad no hace nula la sen-tencia. Harding, ex-parte, 120 U. S., 782. No hay nada en estos autos, que invalide la sentencia y apoye la solicitud.
Habiendo examinado minuciosamente todas las reclama-ciones hechas por el peticionario, para que se le ponga en libertad, é investigado las cuestiones presentadas en su causa, aún más detenida y extensamente de lo que ha indicado el abogado defensor en su alegato, y habiendo buscado en vano algún motivo por el cual se pudiera poner en libertad al acu-sado, sin encontrar alguno, la petición de habeas corpus debe ser denegada.

Denegada.

Jueces concurrentes, Sres. Presidente Quiñones y Aso-ciados Hernández y Figueras.
Juez disidente: Sr. Sulzbacher.